On Rehearing.
Manning, J.
It is ordered and adjudged that our decree reversing the judgment below remain unaltered, and that the other branch thereof whereby final judgment was rendered in favor of the plaintiff is avoided and set aside, and the case is remanded to the lower court for further proceedings according to law, the defendants to pay the costs of appeal and those of the lower court to await the final decision of the cause.
Bermudez, C. J., absent.
Poché, J., concurs in the decree remanding tlie cause.